 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      CHARLOTTE WINELAND, et al.,
                                                               NO. C19-0793RSL
 9
                            Plaintiffs,

10
                     v.                                        ORDER

11
      AIR & LIQUID SYSTEMS
      CORPORATION, et al.,
12
                            Defendants.
13

14

15           Currently pending before the Court are nineteen motions for summary judgment. Four of
16
     the motions are fully briefed and are ready for consideration.
17
             In response to the two motions noted for Friday, February 28, 2020, however, plaintiffs
18
     filed a request for additional time to obtain a new Navy expert to opine regarding the activities in
19

20   which Mr. Wineland would have participated while assigned to certain Navy vessels and

21   whether he would have worked with or around the various defendants’ products. Plaintiffs’
22   original expert regarding these matters, Captain William Lowell, passed away on February 16,
23
     2020.
24
             The parties are currently meeting and conferring as to the appropriate course of action in
25
     these circumstances. Rather than have plaintiffs file multiple requests for additional time to
26

27   respond to the remaining fifteen motions for summary judgment and defendants file replies

28   ORDER - 1
 1   addressing scheduling issues rather than the merits, the Court hereby continues the briefing
 2   schedules for Dkt. # 194, 199, 204, 206, 213, 215, 217, 219, 220, 223, 225, 226, 229, 232, and
 3
     233. On or before March 6, 2020, the parties shall file a stipulated proposed resolution or, in the
 4
     alternative plaintiffs shall file a motion requesting an appropriate continuance.
 5

 6

 7          Dated this 26th day of February, 2020.
 8                                              A
                                                Robert S. Lasnik
 9                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
